;

    Case: 4:19-cr-00276-ERW Doc. #: 54 Filed: 06/08/20 Page: 1 of 3 PageID #: 123
•
                                                                 3   2.02.




                                                                                    l-
Case: 4:19-cr-00276-ERW Doc. #: 54 Filed: 06/08/20 Page: 2 of 3 PageID #: 124




                                                                     by




                                                                      0
Case: 4:19-cr-00276-ERW Doc. #: 54 Filed: 06/08/20 Page: 3 of 3 PageID #: 125
